Case 1:20-cv-00069-SPW-TJC Document9 Filed 10/09/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
MOUNTAIN WEST FARM,
BUREAU MUTUAL INSURANCE CV 20-69-BLG-SPW-TJC
COMPANY,
Plaintiff, ORDER

VS.

CHRISTOPHER LARSON, and
MICHAEL KEEFNER,

 

Defendants.

 

Upon the Plaintiff's Notice of Dismissal (Doc. 8), of claims against
Defendant’s Christopher Larson and Michael Keefner,

IT IS HEREBY ORDERED that the above-entitled cause is dismissed with
prejudice.

DATED this _7”_ day of October, 2020.

/ y P Z
Lee f Li 42 Lee.

 

Susan P. Watters
U.S. DISTRICT JUDGE
